TODD, Presiding Judge,
dissenting.
This suit arises from the failure of a county to install guard rails beside the approaches to a bridge which was erected long ago. So far as this record shows, guard rails have never been at this location.
It must be presumed that the designer of the bridge and/or the approaches thereto did not see fit to include guard rails in the design and specifications of the highway approaching the bridge, and that the appropriate county authority approved the design and specifications. This constituted a clearly discretionary decision for which the county would not be liable under T.C.A. § 29-20-205(1).
The absence of a guard rail where there has never been a guard rail is not an “unsafe condition of a ... highway,” because it is not due to failure to properly maintain that which has been constructed, but failure to include rails in original design. See Butler v. City of Dyersburg, Tenn.App. 1990, 798 S.W.2d 776.
The delegation of inspection duties of the County Commissioner to the State Department of Transportation was simply a substitution of the State for the Commissioner, so that the report of the State must be considered the report of the Commissioner.
In substance, the report states:
The approaches to this bridge are of faulty design by the omission of guard rails which are needed for the safety of the travelling public.
Granting the correctness of this report, it does not describe an unsafe condition of the bridge or its approaches, such as defective pavement. The report is of a needed revision of design by addition of rails.
The result of the decision of the majority is to impose liability upon the counties for any injury resulting from failure to finance and construct all safety devices recommended by the County Highway Commissioner.
I regret that I cannot concur in the decision.